DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on January 7, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1, 2, 4-10, 12-18, and 20-24 are currently pending and have been examined. Claims 1, 4, 9, 17, and 20 have been amended.

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejection of claims 1, 2, 4-10, 12-18, and 20-24 under 35 USC 103 has been withdrawn in view of Applicant’s amendments.  





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-10, 12-18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claims 1, 9, and 17 recite “training a product positioning model using the one or more sample images as training sample images, wherein the product positioning model comprises a convolutional neural network” (emphasis added), but, since the claims does not set forth any steps involved in the method/process of how the one or more sample images are used as training sample images by the training a product positioning model, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claims 2, 4-8 depend from claim 1 and thus inherit the deficiencies of claim 1.
Claims 10 and 12-16 depend from claim 9 and thus inherit the deficiencies of claim 9.
Claims 18 and 20-24 depend from claim 17 and thus inherit the deficiencies of claim 17.

	



Allowable Subject Matter
Claims 1, 2, 4-10, 12-18, and 20-24 are rejected under 35 U.S.C. 112(b), but would be allowable if this rejection were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of applicant's invention as the features amount to more than a predictable use of elements in the prior art.   
 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wissner-Gross (US PGP 2014/0006152) – providing a proximity triggered response in a video display.
Argue (US PGP 2014/0214601) -- consumer's hand is detectable placing an item in the shopping container 302
Siann (US Pat No 9,282,297) -- power saving video camera

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JENNIFER V LEE/Examiner, Art Unit 3625

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625